DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “having an electrode width that is determined based on an effective measurement depth for analyzing a component of an analyte and a gap between two electrodes among the plurality of electrodes.” It is unclear if the electrode width is determined based on both the effective measurement depth and a gap between two electrodes or if it is just based on the effective measurement depth and then there is also a gap between two electrodes. For purposes of examination, the Examiner has interpreted the limitation as the electrode width is determined based on both the effective measurement depth and a gap between two electrodes. Claims 1-14 are also rejected by virtue of their dependency.
The term “effective” in claims 1, 3-4, 15, and 23-24 is a relative term which renders the claim indefinite. The term “effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2, 5-14, 16-22 are also rejected by virtue of their dependency.
Claims 1, 15, and 23 recite the limitation “based on an effective measurement depth for analyzing a component of an analyte and a gap between two electrodes among the plurality of electrodes.” It is unclear to what degree it is “based on”. Claims 2-14, 16-22, and 24 are also rejected by virtue of their dependency.

Claim 3 recites the limitation “is predetermined by using a model that defines a correlation between a ratio between an electrode width and a gap of adjacent electrodes, and an effective measurement depth.” It is unclear what structure performs the predetermining step and how it further limits the claimed structure.
Claim 4 recites the limitation “is predetermined by using a model that defines a correlation between a ratio between an electrode width and a separation factor, and an effective measurement depth”. It is unclear what structure performs the predetermining step and how it further limits the claimed structure.
The term “acceptable” in claims 6, 8, 13, 17 and 19 is a relative term which renders the claim indefinite. The term “acceptable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 7, 9-12, 18, and 20-22 are also rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 14-15, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chetham (US20160135741) in view of Chen (US5512836).
Regarding claim 1, Chetham discloses A component analyzing apparatus (Abstract, “Compact and lightweight, non-invasive apparatuses to determine tissue wetness/hydration based on the frequency responses of regions of the tissue below a sensor of the apparatus”) comprising: an impedance measurer comprising: a plurality of electrodes ([0004] “an array of electrodes placed on the surface of a body”) an electrode controller configured to apply a first current to a first electrode and a second electrode among the plurality of electrodes ([0019], “control circuitry configured to apply a constant current at a plurality of frequencies to the array of electrodes”) and to measure impedance based on a voltage between a third electrode and a fourth electrode ([0019], “a controller connected to the multiplexer and the constant current source and adapted to drive current between different combinations of current source and current sink electrodes and to record voltages from the sensing electrodes”); and a processor configured to analyze the component of the analyte based on the impedance measured by the electrode controller ([0202], “In some variations of the apparatus, including miniature, wearable apparatuses, the apparatus include additional processors for analyzing/processing the data to determine tissue wetness (e.g., lung wetness) and/or an indicator of hydration status/wetness”).
Chetham does not disclose having an electrode width that is determined based on an effective measurement depth for analyzing a component of an analyte and a gap between two electrodes among the plurality of electrodes. 
However, Chen discloses having an electrode width that is determined based on an effective measurement depth for analyzing a component of an analyte and a gap between two electrodes among the plurality of electrodes (“FIGS. 7A-7C show simulation results of applicants' proximity sensor with a closed form sensory model by varying electrodes separation S only, varying both electrodes separation S and the radius of inner electrode R1, and showing the effects of varying effective electrode length by changing inner electrode radius R1 only, respectively”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Chetham to incorporate the teachings Chen by adding having an electrode width that is determined based on an effective measurement depth for analyzing a component of an analyte and a gap between two electrodes among the plurality of electrodes. The body has a physical constraint that forces the electrode array to be a certain size. Therefore, the width, depth and gap are all interrelated.

Regarding claim 2, the combination of Chetham and Chen discloses the component analyzing apparatus of claim 1.
Chetham further discloses wherein the plurality of electrodes are arranged in a Wenner array or in a Wenner-Schlumberger array (Paragraph [0082], “FIG. 1F is a table for a Wenner array of electrodes, modeled from preliminary data showing that values can be predicted to within a reasonable measurement error” & Paragraph [0129], “In general, common electrical resistivity array types may include Wenner-Schlumberger, Dipole-Dipole and Gradient”).  

Regarding claim 3, the combination of Chetham and Chen discloses the component analyzing apparatus of claim 1.
Chetham further discloses wherein the plurality of electrodes are arranged in a Wenner array (Paragraph [0082], “FIG. 1F is a table for a Wenner array of electrodes, modeled from preliminary data showing that values can be predicted to within a reasonable measurement error”
Chen further discloses the electrode width is predetermined by using a model that defines a correlation between a ratio between an electrode width and a gap of adjacent electrodes, and an effective measurement depth. (“FIGS. 7A-7C show simulation results of applicants' proximity sensor with a closed form sensory model by varying electrodes separation S only, varying both electrodes separation S and the radius of inner electrode R1, and showing the effects of varying effective electrode length by changing inner electrode radius R1 only, respectively”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Chetham to incorporate the teachings Chen by adding the electrode width is predetermined by using a model that defines a correlation between a ratio between an electrode width and a gap of adjacent electrodes, and an effective measurement depth. The body has a physical constraint that forces the electrode array to be a certain size. Therefore, the width, depth and gap are all interrelated. Chen discloses a relationship between electrode width, a gap of adjacent electrodes and an effective measurement depth. The specific formula (ratio and correlation) is a known mathematical relationship. The reason for adjusting the width, gap size and depth is to ensure the electrode measures the correct analyte in the correct location.

Regarding claim 4, the combination of Chetham and Chen discloses the component analyzing apparatus of claim 1.
Chetham further discloses wherein the plurality of electrodes are arranged in a Wenner-Schlumberger array (Paragraph [0129], “In general, common electrical resistivity array types may include Wenner-Schlumberger, Dipole-Dipole and Gradient”)
Chen further discloses the electrode width is predetermined by using a model that defines a correlation between a ratio between an electrode width and a separation factor, and an effective measurement depth (“FIGS. 7A-7C show simulation results of applicants' proximity sensor with a closed form sensory model by varying electrodes separation S only, varying both electrodes separation S and the radius of inner electrode R1, and showing the effects of varying effective electrode length by changing inner electrode radius R1 only, respectively”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Chetham to incorporate the teachings Chen by adding the electrode width is predetermined by using a model that defines a correlation between a ratio between an electrode width and a separation factor, and an effective measurement depth. The body has a physical constraint that forces the electrode array to be a certain size. Therefore, the width, depth and gap are all interrelated. Chen discloses a relationship between electrode width, a gap of adjacent electrodes and an effective measurement depth. The specific formula (ratio and correlation) is a known mathematical relationship. The separation factor is another known mathematical equation (the electrode width between the outer electrodes divided by the electrode width between the inner electrodes). The reason for adjusting the width, gap size and depth is to ensure the electrode measures the correct analyte in the correct location.

Regarding claim 14, the combination of Chetham and Chen discloses the component analyzing apparatus of claim 1.
Chetham further discloses wherein the component of the analyte comprises at least one of blood glucose, cholesterol, triglyceride, protein, intracellular water, extracellular water, body water (Paragraph [0005], “Tissue water content is an important and informative diagnostic parameter”), and uric acid.  

Regarding claim 15, Chetham discloses a component analyzing method comprising: applying a first current to a first electrode and a second electrode among a plurality of electrodes ([0019], “control circuitry configured to apply a constant current at a plurality of frequencies to the array of electrodes”), the plurality of electrodes ([0004] “an array of electrodes placed on the surface of a body”) measuring impedance based on a voltage between a third electrode and a fourth electrode among the plurality of electrodes ([0019], “a controller connected to the multiplexer and the constant current source and adapted to drive current between different combinations of current source and current sink electrodes and to record voltages from the sensing electrodes”); and 
analyzing the component of the analyte based on the impedance that is measured ([0202], “In some variations of the apparatus, including miniature, wearable apparatuses, the apparatus include additional processors for analyzing/processing the data to determine tissue wetness (e.g., lung wetness) and/or an indicator of hydration status/wetness”).
Chetham does not disclose having an electrode width that is determined based on an effective measurement depth for analyzing a component of an analyte and a gap between two electrodes among the plurality of electrodes.
However, Chen discloses having an electrode width that is determined based on an effective measurement depth for analyzing a component of an analyte and a gap between two electrodes among the plurality of electrodes (“FIGS. 7A-7C show simulation results of applicants' proximity sensor with a closed form sensory model by varying electrodes separation S only, varying both electrodes separation S and the radius of inner electrode R1, and showing the effects of varying effective electrode length by changing inner electrode radius R1 only, respectively”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Chetham to incorporate the teachings Chen by adding having an electrode width that is determined based on an effective measurement depth for analyzing a component of an analyte and a gap between two electrodes among the plurality of electrodes. The body has a physical constraint that forces the electrode array to be a certain size. Therefore, the width, depth and gap are all interrelated.

Regarding claim 23, Chetham discloses An impedance measuring apparatus comprising: a plurality of electrodes ([0004] “an array of electrodes placed on the surface of a body”) an electrode controller configured to apply a current to a pair of current electrodes among the plurality of electrodes ([0019], “control circuitry configured to apply a constant current at a plurality of frequencies to the array of electrodes”), and configured to measure impedance based on a voltage between a pair of voltage electrodes among the plurality of electrodes ([0019], “a controller connected to the multiplexer and the constant current source and adapted to drive current between different combinations of current source and current sink electrodes and to record voltages from the sensing electrodes”).  
Chetham does not disclose having an electrode width that is determined based on an effective measurement depth for analyzing a component of an analyte and a gap between two electrodes among the plurality of electrodes.
However, Chen discloses having an electrode width that is determined based on an effective measurement depth for analyzing a component of an analyte and a gap between two electrodes among the plurality of electrodes (“FIGS. 7A-7C show simulation results of applicants' proximity sensor with a closed form sensory model by varying electrodes separation S only, varying both electrodes separation S and the radius of inner electrode R1, and showing the effects of varying effective electrode length by changing inner electrode radius R1 only, respectively”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Chetham to incorporate the teachings Chen by adding having an electrode width that is determined based on an effective measurement depth for analyzing a component of an analyte and a gap between two electrodes among the plurality of electrodes. The body has a physical constraint that forces the electrode array to be a certain size. Therefore, the width, depth and gap are all interrelated.

Regarding claim 24, the combination of Chetham and Chen discloses the component analyzing apparatus of claim 23.
Chen further discloses wherein the electrode controller is further configured to determine the electrode width by using a model that defines a correlation between a gap between two electrodes, an electrode width, and an effective measurement depth (“FIGS. 7A-7C show simulation results of applicants' proximity sensor with a closed form sensory model by varying electrodes separation S only, varying both electrodes separation S and the radius of inner electrode R1, and showing the effects of varying effective electrode length by changing inner electrode radius R1 only, respectively”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Chetham to incorporate the teachings Chen by adding wherein the electrode controller is further configured to determine the electrode width by using a model that defines a correlation between a gap between two electrodes, an electrode width, and an effective measurement depth. The body has a physical constraint that forces the electrode array to be a certain size. Therefore, the width, depth and gap are all interrelated. Chen discloses a relationship between electrode width, a gap of adjacent electrodes and an effective measurement depth. The specific formula (ratio and correlation) is a known mathematical relationship. The reason for adjusting the width, gap size and depth is to ensure the electrode measures the correct analyte in the correct location.

 Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chetham and Chen as applied to claims 1 and 15 above, respectively, and further in view of DiPerna (US20190034594).
Regarding claims 5 and 16, the combination of Chetham and Chen discloses the component analyzing apparatus of claim 1 and the method of claim 15, respectively.
The combination does not disclose wherein the analyte comprises dermis of an object
However, DiPerna discloses wherein the analyte comprises dermis of an object (Paragraph [0036], “In particular, the use of disposable patches containing electrodes and other collecting components are preferably used when available. As is well known, the DNA/analyte samples 50 can be of any type well known in the pertinent art, such as skin, nails, hair, saliva, blood, perspiration, mucus, urine, fecal matter and body secretions from the patient 10”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Chetham and Chen to incorporate the teachings DiPerna by adding wherein the analyte comprises dermis of an object. The advantage of having the analyte comprise dermis to be able to analyze the dermis and detect useful medical information.

Claims 6, 9-13, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chetham and Chen as applied to claims 1 and 15 above, and further in view of Sanchez (“Guidelines to electrode positioning for human and animal electrical impedance myography research”).
Regarding claim 6, the combination of Chetham and Chen discloses the component analyzing apparatus of claim 1.
The combination of Chetham and Chen does not disclose wherein the processor is further configured to: control the electrode controller to monitor a contact state between the plurality of electrodes and an object by measuring, in a fasting state of a user, a plurality of impedance values in the contact state.
However, the combination of Chetham, Chen, and Sanchez further discloses wherein the processor is further configured to: control the electrode controller to monitor a contact state between the plurality of electrodes and an object by measuring, in a fasting state of a user, a plurality of impedance values in the contact state (Chetham, Paragraph [0019], “control circuitry configured to apply a constant current at a plurality of frequencies to the array of electrodes…a controller connected to the multiplexer and the constant current source and adapted to drive current between different combinations of current source and current sink electrodes and to record voltages from the sensing electrodes”. The control circuitry has the ability to apply current and record voltage so it can measure impedance). (Sanchez, pages 1-2, “The reader can see the effect of electrode positioning in the impedance: the resistance and reactance increase or decrease depending on the electrode’s position, and the sensitivity is different when the current source electrode moves distally or proximally.).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Chetham and Chen to incorporate the teachings of Sanchez. Impedance is a pair of resistance and reactance. Sanchez teaches that impedance changes because of the electrode’s position. Thus, it would be obvious to use the control circuitry of Chetham to monitor the contact state between the plurality of electrodes and an object since the control circuitry has the ability to measure impedance.
The combination of Chetham and Chen does not disclose determine whether a contact position of the plurality of electrodes with respect to the object is acceptable based on the measured plurality of impedance values.
However, Sanchez discloses determine whether a contact position of the plurality of electrodes with respect to the object is acceptable based on the measured plurality of impedance values (Pages 1-2, “The reader can see the effect of electrode positioning in the impedance: the resistance and reactance increase or decrease depending on the electrode’s position, and the sensitivity is different when the current source electrode moves distally or proximally”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Chetham and Chen to incorporate the teachings Sanchez by adding determine whether a contact position of the plurality of electrodes with respect to the object is acceptable based on the measured plurality of impedance values. Determining whether a contact position is acceptable is necessary to ensure that the electrodes are in the correct location and measuring the correct analyte.

Regarding claim 9, the combination of Chetham, Chen, and Sanchez discloses the component analyzing apparatus of claim 6.
Chetham further discloses wherein the processor is further configured to control the electrode controller to apply a second current to a fifth electrode and a sixth electrode among the plurality of electrodes, and measure the plurality of impedance values by measuring voltages between the third electrode and the fourth electrode (Paragraph [0019], “control circuitry configured to apply a constant current at a plurality of frequencies to the array of electrodes, the control circuitry comprising: a constant current source, a multiplexer adapted to select electrodes from the array of electrodes to act as a current source electrode, a current sink electrode, and pairs of voltage sensing electrodes”, where the “array of electrodes” receiving the current is the fifth and sixth electrode and the “pairs of voltage sensing electrodes” are the third and fourth electrodes).  

Regarding claim 10, the combination of Chetham, Chen, and Sanchez discloses the component analyzing apparatus of claim 9.
Chetham further discloses wherein a gap between the fifth electrode and the sixth electrode is narrower than a gap between the first electrode and the second electrode (Paragraph [0059], “The spacing of the electrodes may or may not be equally spaced” & Paragraph [0219], “In some variations, the sizes and shapes of the electrodes may be selected to optimize the sensing ability of the system”).  

Regarding claim 11, the combination of Chetham, Chen, and Sanchez discloses the component analyzing apparatus of claim 9.
Chetham further discloses wherein the gap between the fifth electrode and the sixth electrode is within a predetermined multiple of a gap between the third electrode and the fourth electrode (Paragraph [0059], “The spacing of the electrodes may or may not be equally spaced” & Paragraph [0219], “In some variations, the sizes and shapes of the electrodes may be selected to optimize the sensing ability of the system”).

Regarding claim 12, the combination of Chetham, Chen, and Sanchez discloses the component analyzing apparatus of claim 6.
Chetham further discloses wherein the processor is further configured to control the electrode controller to monitor the contact state by applying a third current to the first electrode and the second electrode, and measuring the plurality of impedance values based on voltages between the third electrode and the fourth electrode (Paragraph [0019], “control circuitry configured to apply a constant current at a plurality of frequencies to the array of electrodes, the control circuitry comprising: a constant current source, a multiplexer adapted to select electrodes from the array of electrodes to act as a current source electrode, a current sink electrode, and pairs of voltage sensing electrodes”, where the “array of electrodes” receiving the current is the first and second electrode and the “pairs of voltage sensing electrodes” are the third and fourth electrodes).

Regarding claim 13, the combination of Chetham and Chen discloses the component analyzing apparatus of claim 1.
The combination of Chetham and Chen does not disclose wherein the processor is further configured to, based on a request for component analysis, control the electrode controller to monitor a contact state between the plurality of electrodes and an object by measuring a plurality of impedance values.
However, the combination of Chetham, Chen, and Sanchez further discloses wherein the processor is further configured to, based on a request for component analysis, control the electrode controller to monitor a contact state between the plurality of electrodes and an object by measuring a plurality of impedance values (Chetham, Paragraph [0019], “control circuitry configured to apply a constant current at a plurality of frequencies to the array of electrodes…a controller connected to the multiplexer and the constant current source and adapted to drive current between different combinations of current source and current sink electrodes and to record voltages from the sensing electrodes”. The control circuitry has the ability to apply current and record voltage so it can measure impedance). (Sanchez pages 1-2,, “The reader can see the effect of electrode positioning in the impedance: the resistance and reactance increase or decrease depending on the electrode’s position, and the sensitivity is different when the current source electrode moves distally or proximally.”,).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Chetham and Chen to incorporate the teachings Sanchez. Impedance is a pair of resistance and reactance. Sanchez teaches that impedance changes because of the electrode’s position. Thus, it would be obvious to use the control circuitry of Chetham to monitor the contact state between the plurality of electrodes and an object since the control circuitry has the ability to measure impedance.
The combination of Chetham and Chen does not disclose measure the impedance for component analysis based on the monitored contact state being acceptable.
However, Sanchez discloses measure the impedance for component analysis based on the monitored contact state being acceptable (Pages 1-2, “The reader can see the effect of electrode positioning in the impedance: the resistance and reactance increase or decrease depending on the electrode’s position, and the sensitivity is different when the current source electrode moves distally or proximally”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Chetham and Chen to incorporate the teachings Sanchez by adding measure the impedance for component analysis based on the monitored contact state being acceptable. Monitoring a contact position is necessary to ensure that the electrodes are in the correct location and measuring the correct analyte.

Regarding claim 17, the combination of Chetham and Chen discloses the component analyzing method of claim 15.
The combination of Chetham and Chen does not disclose monitoring a contact state between the plurality of electrodes and an object by measuring, in a fasting state of a user, a plurality of impedance values in the contact state.
However, the combination of Chetham, Chen, and Sanchez further discloses monitoring a contact state between the plurality of electrodes and an object by measuring, in a fasting state of a user, a plurality of impedance values in the contact state (Chetham, Paragraph [0019], “control circuitry configured to apply a constant current at a plurality of frequencies to the array of electrodes…a controller connected to the multiplexer and the constant current source and adapted to drive current between different combinations of current source and current sink electrodes and to record voltages from the sensing electrodes”. The control circuitry has the ability to apply current and record voltage so it can measure impedance). (Sanchez, pages 1-2, “The reader can see the effect of electrode positioning in the impedance: the resistance and reactance increase or decrease depending on the electrode’s position, and the sensitivity is different when the current source electrode moves distally or proximally.”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Chetham and Chen to incorporate the teachings Sanchez. Impedance is a pair of resistance and reactance. Sanchez teaches that impedance changes because of the electrode’s position. Thus, it would be obvious to use the control circuitry of Chetham to monitor the contact state between the plurality of electrodes and an object since the control circuitry has the ability to measure impedance.
The combination of Chetham and Chen does not disclose determining whether a contact position of the plurality of electrodes with respect to the object is acceptable based on the measured plurality of impedance values.
However, Sanchez discloses determining whether a contact position of the plurality of electrodes with respect to the object is acceptable based on the measured plurality of impedance values (Pages 1-2, “The reader can see the effect of electrode positioning in the impedance: the resistance and reactance increase or decrease depending on the electrode’s position, and the sensitivity is different when the current source electrode moves distally or proximally”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Chetham and Chen to incorporate the teachings Sanchez by adding determining whether a contact position of the plurality of electrodes with respect to the object is acceptable based on the measured plurality of impedance values. Determining whether a contact position is acceptable is necessary to ensure that the electrodes are in the correct location and measuring the correct analyte.

Regarding claim 20, the combination of Chetham, Chen, and Sanchez discloses the component analyzing method of claim 17.
Chetham further discloses wherein the monitoring comprises: applying a second current to a fifth electrode and a sixth electrode among the plurality of electrodes; and measuring the plurality of impedance values based on voltages between the third electrode and the fourth electrode (Paragraph [0019], “control circuitry configured to apply a constant current at a plurality of frequencies to the array of electrodes, the control circuitry comprising: a constant current source, a multiplexer adapted to select electrodes from the array of electrodes to act as a current source electrode, a current sink electrode, and pairs of voltage sensing electrodes”, where the “array of electrodes” receiving the current is the fifth and sixth electrode and the “pairs of voltage sensing electrodes” are the third and fourth electrodes).  

Regarding claim 21, the combination of Chetham, Chen, and Sanchez discloses the component analyzing method of claim 20.
Chetham further discloses wherein a gap between the fifth electrode and the sixth electrode is narrower than a gap between the first electrode and the second electrode (Paragraph [0059], “The spacing of the electrodes may or may not be equally spaced” & Paragraph [0219], “In some variations, the sizes and shapes of the electrodes may be selected to optimize the sensing ability of the system”).  

Regarding claim 22, the combination of Chetham, Chen, and Sanchez discloses the component analyzing method of claim 17.
Chetham further discloses wherein the monitoring comprises: applying a third current to the first electrode and the second electrode; and 29measuring the plurality of impedance values by based on voltages between the third electrode and the fourth electrode (Paragraph [0019], “control circuitry configured to apply a constant current at a plurality of frequencies to the array of electrodes, the control circuitry comprising: a constant current source, a multiplexer adapted to select electrodes from the array of electrodes to act as a current source electrode, a current sink electrode, and pairs of voltage sensing electrodes”, where the “array of electrodes” receiving the current is the first and second electrode and the “pairs of voltage sensing electrodes” are the third and fourth electrodes).

 Claims 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chetham, Chen, and Sanchez as applied to claims 6 and 17 above, and further in view of Chi (US2016/0113540).
Regarding claims 7 and 18, the combination of Chetham, Chen, and Sanchez discloses the component analyzing apparatus/method of claim 6.
Sanchez further discloses obtain an impedance deviation based on the measured plurality of impedance values (Pages 1-2, “The reader can see the effect of electrode positioning in the impedance: the resistance and reactance increase or decrease depending on the electrode’s position, and the sensitivity is different when the current source electrode moves distally or proximally”).
The combination of Chetham, Chen, and Sanchez does not disclose provide information to the user to change the contact position based on the impedance deviation being greater than a predetermined threshold value.
However, Chi discloses provide information to the user to change the contact position based on the impedance deviation being greater than a predetermined threshold value (Paragraph [0021], “An alert or display could be then used to show the impedance data and advise the user on the placement and adjustment of individual electrodes" & The alert system would use the same information (the impedance deviation being greater than a predetermined threshold value)).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Chetham, Chen, and Sanchez to incorporate the teachings Chi by adding provide information to the user to change the contact position based on the impedance deviation being greater than a predetermined threshold value. The predetermined threshold value is the allowable measurement error. If the impedance deviation is greater than that predetermined threshold value, it would indicate a positioning error. Therefore, determining whether a contact position is acceptable is necessary to ensure that the electrodes are in the correct location and measuring the correct analyte.

Regarding claims 8 and 19, the combination of Chetham, Chen, and Sanchez discloses the component analyzing apparatus/method of claims 6 and 17, respectively.
The combination of Chetham, Chen, and Sanchez does not disclose wherein the processor is further configured to, based on a request for component analysis, provide information on the contact position that is determined as acceptable.  
However, Chi discloses wherein the processor is further configured to, based on a request for component analysis, provide information on the contact position that is determined as acceptable (Paragraph [0021], “An alert or display could be then used to show the impedance data and advise the user on the placement and adjustment of individual electrodes").  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Chetham, Chen, and Sanchez to incorporate the teachings Chi by adding wherein the processor is further configured to, based on a request for component analysis, provide information on the contact position that is determined as acceptable. Determining whether a contact position is acceptable is necessary to ensure that the electrodes are in the correct location and measuring the correct analyte.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190060556 discloses “a system includes an indwelling medical device, electrodes, and a controller. The indwelling medical device is constructed to be disposed within an in vivo environment. The electrodes are disposed over a surface of the indwelling medical device. The controller can be configured to receive a signal indicative of a first impedance value measured during application of a first voltage between the electrodes and to determine information regarding bacteria growth on the indwelling medical device based at least in part on said signal” (Paragraph [0006]). It also discloses “Any electrode configuration where the electrodes are spatially separated from each other and capable of measuring impedance are thus possible and within the scope of the disclosed subject matter".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CC/
Examiner, Art Unit 3791
/David J. McCrosky/Primary Examiner, Art Unit 3791